Title: Response to a Memorandum of Sabatier fils & Després, [c. 29 August? 1783]
From: 
To: 


          
            [c. August 29, 1783?]
          
          Apostille proposée par Monsieur Le Docteur Francklin Sur le Mémoire
            de MM. Sabatier fils et Desprez.
          
          Jepense que MM. Sabatier fils et Desprez dirigent Irrégulierement
            Leur demande Sur moy qui n’ayant jamais eté partie dans le marché dont il Sagit, et
            n’ayant pas dû m’attendre à La répétition de La somme qui en est L’objet, n’ait fait
            aucune disposition, pour me pourvoir des fonds nécéssaires pour L’acquitter./.
        